Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                        Feb 20 2014, 6:51 am




ATTORNEYS FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:
ELLEN F. HURLEY                                    GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   LARRY D. ALLEN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

SARAH CARTNER,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )        No. 49A04-1307-CR-332
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                 APPEAL FROM THE MARION COUNTY SUPERIOR COURT
                       The Honorable Anne Flannelly, Commissioner
                            Cause No. 49G17-1303-FD-014640


                                        February 20, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Sarah Cartner (“Cartner”) was convicted of Class A misdemeanor battery in

Marion Superior Court. She appeals her conviction and argues that the State failed to

present evidence sufficient to support her conviction.

       We affirm.

                             Facts and Procedural History

       On March 3, 2013, Cartner, Cartner’s mother, and Cartner’s three-year-old son,

A.S., visited an Indianapolis Wal-Mart store. While the three were inside the store, near

the pharmacy section, a Wal-Mart Asset Protection Associate, Ana Tyree (“Tyree”),

heard Cartner yelling and A.S. screaming. Tyree approached, coming within four feet of

the group, and then observed Cartner raise her hand as if she were going to hit the child,

who was sitting in the large basket area of a shopping cart. Cartner moved away from the

cart, then came back and struck A.S. on the left side of his head so hard that his head hit

the side of the shopping cart. Per store policy, Tyree did not intervene, but continued to

watch Cartner, Cartner’s mother, and A.S. as they moved towards the health and beauty

section. There, Cartner again hit A.S. on the left side of his head, using an open hand.

Tyree followed the group as they walked to the store’s toy section, where Tyree observed

Cartner grab A.S. by his jacket, pick him up, and push him down in the cart on his back.

Tyree also saw what she believed to be Cartner pinching A.S. under his coat. Tyree

heard A.S. cry out for Cartner to “stop it.” Tr. pp. 15-16. Cartner, Cartner’s mother, and

A.S., with Tyree still following closely, then headed towards the furniture section and

Tyree saw Cartner again grab A.S. by his coat and “slam” him down in the cart. Tr. p. 19.

Tyree also observed Cartner pull A.S.’s hair. Store surveillance cameras captured the

                                             2
incidents in the pharmacy section and furniture section, but there was no camera in the

health and beauty area.

      Tyree called 911 to report Cartner’s actions. While Cartner was on the phone with

the emergency dispatcher, she continued to follow Cartner, Cartner’s mother, and A.S.

As the group passed the restrooms close to the grocery section, Cartner lifted A.S. from

the cart by his coat, and dragged him by his coat into the restroom as he screamed. This

conduct was captured by a store security camera.

      Indianapolis Metropolitan Police Officer Josh Fritsche (“Officer Fritsche”)

responded to Tyree’s call, arriving at the store about five minutes after Cartner and A.S.

emerged from the restroom. Officer Fritsche approached Cartner, and then took Cartner,

her mother, and A.S. to the store’s security office where he read Cartner and her mother

their Miranda rights and took photographs of A.S. Officer Fritsche observed that A.S.

had marks on his forehead and that his ears were very red. Cartner told Officer Fritsche

that the child’s ears were red because he was overheated from having the hood from his

hooded sweatshirt up around his face. She further explained that, immediately prior to

their trip to the store, her son had just been awakened from a nap and was irritated and

hungry. Both Cartner and her mother denied any abuse. Officer Fritsche arrested Cartner,

and DCS was called. DCS followed Cartner’s mother and A.S. to the home Cartner

shared with her mother and A.S. There, DCS performed a home inspection, after which

they placed A.S. in Cartner’s mother’s care.

      On March 3, 2013, the State charged Cartner with Class D felony battery against a

person under fourteen years of age by a person over eighteen years of age. A bench trial

                                               3
was held on May 8, 2013. The trial court found Defendant guilty as charged. Cartner’s

sentencing hearing was held on June 12, 2013. Cartner had no prior criminal history, and,

after finding Cartner to be eligible for alternative misdemeanor sentencing, the trial court

entered judgment against Cartner for Class A misdemeanor battery and sentenced her to

365 days, with 361 days suspended to probation and four days of credit for time already

served. The trial court further ordered Cartner to complete a parenting class and an anger

management course. Upon completion of the courses and payment of court fees, Cartner

was to be released from probation.

       Cartner now appeals.

                                Discussion and Decision

       Cartner argues that the evidence is insufficient to support her Class A

misdemeanor battery conviction. Specifically, she argues that the State “made no clear

connection between Sarah Cartner’s touching of her son and the alleged bodily injury of

‘redness.’” Appellant’s Br. at 1.

       Upon a challenge to the sufficiency of evidence to support a conviction, we neither

reweigh the evidence nor judge the credibility of the witnesses; instead, we respect the

exclusive province of the trier of fact to weigh any conflicting evidence. McHenry v.

State, 820 N.E.2d 124, 126 (Ind. 2005). We consider only the probative evidence and

reasonable inferences supporting the judgment, and we will affirm if the probative

evidence and reasonable inferences drawn from the evidence could have allowed a

reasonable trier of fact to find the defendant guilty beyond a reasonable doubt. Id.



                                             4
         To convict Cartner of battery resulting in bodily injury on a child, the State was

required to prove that Cartner was at least eighteen years old and knowingly or

intentionally touched a person who was less than fourteen years of age in a rude, insolent,

or angry manner that resulted in bodily injury.                  Ind. Code § 35-42-2-1(a)(2)(B).

Specifically, the State alleged that Cartner’s unlawful touching of A.S. resulted in

redness.

         Cartner argues that the evidence is insufficient to support her conviction because

“[t]here is no evidence that any touching by Ms. Cartner cause redness to her son’s

forehead, and insufficient evidence that his ears were red as a result of Ms. Cartner’ s

actions or that redness of his ears was proof of bodily injury.” Appellant’s Br. at 6. She

claims that the redness on A.S.’s ears was the result of his “wearing a hood.” Id. at 9.

She also asserts that the Wal-Mart store surveillance video submitted by the State fails to

support Tyree’s testimony that Cartner struck her son, pulled his hair, pinched him, or

slammed him down into the shopping cart.

         Cartner’s argument is merely a request to reweigh the evidence and the credibility

of the witnesses, which our court will not do. See McHenry, 820 N.E.2d at 126. Wal-

Mart Asset Protection Associate Ana Tyree observed not just one incident of abuse, but

several. Tyree testified that she witnessed Cartner strike A.S., slam him down into the

shopping cart, pull his hair, and drag him by his coat into the store’s restroom.1 Although

the store surveillance video capturing some of these events is less than clear, the video

does show Cartner raising her hand as if to strike A.S., A.S. falling back in the cart, and

1
    We commend Tyree for reporting Cartner’s conduct to the proper authorities.
                                                    5
Cartner picking A.S. up by his coat and taking him into the restroom. While Cartner and

her mother testified that Cartner did not use more unreasonable force against A.S., the

trial court was free to weigh the evidence and judge the witnesses’ credibility. Therefore,

under the facts and circumstances of this case, we cannot say that the State failed to

provide evidence sufficient to support Cartner’s conviction.

                                       Conclusion

       Because the trial court could reasonably conclude that the redness of A.S.’s ears

was caused by Cartner’s battery of A.S., the evidence presented in this case is sufficient

to support Cartner’s Class A misdemeanor battery conviction.

       Affirmed.

BRADFORD, J., and PYLE, J., concur.




                                            6